NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 05a0159n.06
                                   Filed: March 1, 2005

                                              No. 03-4346

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
        Plaintiff-Appellee,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
CAROLYN GRAHAM                                    )    SOUTHERN DISTRICT OF OHIO
                                                  )
                                                  )
        Defendant-Appellant.                      )    OPINION
                                                  )

Before: GIBBONS and ROGERS, Circuit Judges; and BUNNING, District Judge.*


        DAVID L. BUNNING, District Judge. On April 9, 2003, a federal jury found Carolyn

Graham guilty of money laundering and conspiracy to launder money, both in violation of

18 U.S.C. § 1956. On October 9, 2003 Graham was sentenced to 51 months in prison.

        On appeal, Graham challenges her conviction and sentence. As to her conviction,

Graham argues she was wrongly convicted of the money laundering charges because the

evidence established the property at issue was purchased for present personal benefit and

not for the purpose of creating the appearance of legitimate wealth. She also protests she

was unduly prejudiced by the prosecutor’s allegedly improper remarks during closing

argument. As to her sentence, Graham argues the district court erred in denying her credit



        *
          The Honorable David L. Bunning, United States District Judge for the Eastern District of Kentucky,
sitting by designation.
No. 03-4346
United States v. Graham

for acceptance of responsibility on the money laundering charges, in enhancing her offense

level by six levels because she had knowledge or belief that the laundered funds were drug

proceeds, in enhancing her offense level by six levels because she laundered at least

$50,000, in enhancing her offense level by two levels because she obstructed justice, and

in refusing to give her a minor role adjustment. For the reasons set forth below, we

AFFIRM Graham’s conviction, VACATE her sentence, and REMAND for resentencing.

                                            I.

      The criminal charges against Graham arose based upon information learned during

the investigation of Dayton, Ohio, drug dealer Joe Wright (Wright). Wright met Graham and

her family following his June 1999 release from prison on prior drug trafficking charges.

After his release, Wright met Tony Graham, defendant’s brother, at an illegal gambling

house in Dayton, Ohio. Wright testified Tony Graham offered to help him try to establish

credit. Through his association with Tony Graham, Wright met and became friends with

other members of the Graham family, including Jeff Graham, a professional athlete, and

defendant Carolyn Graham. Wright socialized with Jeff Graham, dining out or traveling

around the country to his football games or celebrity events. Wright also purchased a

sizeable custom wardrobe sewn by Jeff Graham’s personal tailor.

      Wright testified that once released from prison, he had no legal employment and

began trafficking in cocaine and heroin. His primary source of income was drug dealing.

He was, however, required to report to a parole officer on his employment status. Wright

testified he was hired on for a modest hourly wage at Golden Graham, the Graham family


                                           -2-
No. 03-4346
United States v. Graham

business, which provided him with pay stubs to produce to his parole officer. As a result

of his friendships, Wright started traveling to California and, while there, was introduced to

persons able to provide him with a steady, less costly cocaine supply. Using this California

connection, Wright was able to accumulate significant wealth by reselling the cocaine in the

Dayton, Ohio, area.

       Wright testified he asked Graham to “put some money away for him” sometime in

early 2001. Having been robbed of cocaine and cash on previous occasions, Wright asked

Graham to hide some cash for him at her home. She agreed to do so. Wright testified he

trusted Graham and that their relationship during this time period was an intimate, romantic

one. Graham picked up $250,000 from Wright, packaged in $25,000 bundles. When

Wright subsequently retrieved the money in order to purchase more drugs, he located it in

a duffel bag in Graham’s bedroom closet.

       In early April of 2001, Wright made arrangements to purchase 63 kilos of cocaine.

When he picked up the cocaine, he took it to Graham’s house to count it, then stored it in

two duffel bags in the laundry area of her basement. Graham was not home when this

occurred and initially was not aware that the drugs were stashed by Wright in her

basement. Graham became aware of the cocaine in her basement sometime on or about

April 6, 2001. A friend of Graham’s, Arvin Ridley (Ridley), testified Graham called him on

the evening of April 6 and suggested staging a robbery of the cocaine. Ridley recruited

Shentell Smith (Smith) to assist him. They met Graham at her residence, and the 48 kilos

of cocaine which remained from the original transaction were retrieved from the basement.


                                            -3-
No. 03-4346
United States v. Graham

Smith testified Graham pointed out various items to displace in her residence so that it

would appear as if ransacked. Smith then bound Graham with duct tape. While this was

being orchestrated, Wright was with Jeff Graham partying at the Golden Graham premises.

Wright testified they received a telephone call from Graham’s residence telephone number.

Wright suspected trouble, and so he and Jeff Graham, after calling Wright’s cousin Antoine

Jamison (Jamison), met at Carolyn Graham’s residence. Graham told them two men

forced their way in. Wright discovered the cocaine stored at the residence was missing.

       Shortly after this occurred, Wright observed a news broadcast wherein some of the

kilos of cocaine he had stashed at Graham’s residence were displayed. Wright recognized

the label on the packaging. He testified that he grew concerned about FBI involvement

and whether they were investigating him. He decided to get away from Dayton and headed

out to California for the golf tournament of professional athlete Keyshawn Johnson. While

there, Wright inquired about purchasing a 1999 Cadillac Escalade Jeff Graham had at his

San Diego home. Wright wanted to purchase the vehicle to use as a trade-in on a newer

model Escalade he had seen at a car show. Wright testified he intended to title the vehicle

in someone’s else name because he did not have a job or credit to provide a basis for

legitimately purchasing the vehicle himself.

       In April 2001 Wright tried to buy a 2002 Escalade from a California car dealership.

Carolyn Graham was with Wright in California at that time. Wright requested and Graham

agreed to purchase and take title to the vehicle.      Wright entered a dealership and

approached a salesperson with a false story of seeking to purchase the vehicle on behalf


                                           -4-
No. 03-4346
United States v. Graham

of an Ohio businesswoman who worked for her family company. Wright paid a $5,000 cash

deposit for the vehicle; the receipt noted Carolyn Graham as the owner of those monies.

The balance of the purchase price was to come from the trade-in of the 1999 Escalade and

manufacturer’s financing, which Graham agreed to apply for in her name. Graham’s credit

application was rejected, and so the deal fell through. The dealership returned the $5,000

down payment by way of a refund check made payable to Graham.

       Wright subsequently located another 2002 Escalade at a different California

dealership. Since Graham was unable to purchase the vehicle in her name due to her alck

of credit, Wright sought the assistance of a girlfriend in California, Crystal Rogers (Rogers).

At Wright’s request, Rogers agreed to purchase and take title to this 2002 vehicle. This

purchase was ultimately completed, using the same $5,000 down payment monies paid to

the first dealership, the trade-in of the 1999 Escalade, and Rogers’ financing approval for

the balance of the purchase price.

       By the time this second transaction took place, Graham had returned home to

Dayton, Ohio. Before this second purchase attempt could be completed, the $5,000 check

from the first dealership was forwarded to Graham for her to endorse the check over to the

second dealership. In addition, in order for the 1999 Escalade to be used as a trade-in by

Rogers, it first had to be transferred into her name. The California dealership sent transfer

paperwork to Graham in Ohio. The record reflects the following series of transfer and

financial transactions before the 1999 vehicle was eventually placed in Rogers’ name.




                                             -5-
No. 03-4346
United States v. Graham

       Defendant’s brother, Jeff Graham, bought out the lease on the 1999 Escalade in late

February of 2001, for a purchase price of approximately $36,700. An Ohio title was issued

in the name of Jacquelyn Webster, Jeff Graham’s girlfriend. On April 26, 2001, a new Ohio

title was issued in the name of Carolyn Graham; this title reflected that defendant had

purchased the car from Webster for $10,000. It also reflected a purchase date of March 7,

2001, with Webster’s signature as seller purportedly witnessed by notary public J. B.

Gerren (Gerren). Graham had taken this title, partially completed, to her friend Gerren and

asked her to notarize the signature of Jacquelyn Webster. At trial, Gerren testified Webster

was not present when Gerren notarized the document, nor could she recall if Webster’s

signature was even on the document at the time Gerren notarized it. Graham told Gerren

the vehicle had been purchased at an auto auction and Graham was buying it for a relative.

Finally, a third Ohio title was issued, also on April 26, 2001, reflecting a sale of the vehicle

from Graham to Rogers for the sum of $30,000. This last transfer was also listed in the

Department of Motor Vehicle’s documents for the state of California.

       The financing arrangements and paperwork for the purchase of the 2002 Escalade

were completed, and the vehicle title transferred from the dealer to Rogers. Thereafter,

Wright, using an assumed name, shipped the vehicle from California to Dayton. It was

delivered not to his residence, but instead to the Golden Graham business location.

       Federal agents started investigating defendant Graham in mid-April of 2001 after

receiving information of Graham’s staged cocaine robbery. Agents were also interviewing

witnesses in Ohio and California about the vehicle transactions. Crystal Rogers testified


                                             -6-
No. 03-4346
United States v. Graham

Jeff Graham contacted her, seeking to arrange a meeting to discuss the investigation.

Rogers eventually agreed to travel to Dayton, Ohio, at the expense of the Grahams. She

spoke with defendant Graham about the accusations against her related to the robbery.

They also discussed the vehicle transfers, specifically that Graham asked Rogers to say

she purchased the vehicle from Graham and that it was not Wright’s truck. Graham took

Rogers to a Dayton, Ohio, attorney to discuss representation, which representation was

paid for by the Grahams. Graham also took Rogers to a local jail where Wright was being

held. These trips were corroborated at trial by Gerren, who traveled with them.

       Ultimately, Graham was charged in a six-count superseding indictment. Count One

charged Graham with conspiring with others to distribute and to possess with intent to

distribute in excess of five kilograms of cocaine and in excess of fifty grams of crack

cocaine and heroin, in violation of 21 U.S.C. § 846. Count Two charged Graham with

conspiring with others to distribute and to possess with intent to distribute in excess of five

kilograms of cocaine, in violation of 21 U.S.C. § 846. Count Three charged Graham with

unlawful use of a communication facility, in violation of 21 U.S.C. § 843. Count Four

charged Graham with possession with intent to distribute in excess of five kilograms of

cocaine, in violation of 21 U.S.C. § 841. Count Five charged Graham with conspiracy to

launder money, in violation of 18 U.S.C. § 1956. Count Six charged Graham with money

laundering, in violation of 18 U.S.C. § 1956. A jury convicted Graham of the money

laundering counts, but acquitted her of the drug counts.

                                              II.


                                             -7-
No. 03-4346
United States v. Graham

A.     Challenges to Conviction

       1.     Standard of Review

       Defendant filed a combined motion for judgment of acquittal or motion for new trial

and appeals the district court’s rulings on the same. A district court’s denial of a Federal

Rule of Criminal Procedure 29 motion for a judgment of acquittal is reviewed de novo.

United States v. Keeton, 101 F.3d 48, 52 (6th Cir. 1996). A motion for judgment of acquittal

challenges the sufficiency of the evidence to support the conviction. United States v. King,

169 F.3d 1035, 1038 (6th Cir.). This court must determine whether, “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” United States v.

Landham, 251 F.3d 1072, 1083 (6th Cir. 2001) (quoting Jackson v. Virginia, 443 U.S. 307,

319 (1979)). In doing so, all available inferences and credibility issues are resolved in favor

of the jury’s verdict. United States v. Salgado, 250 F.3d 438, 446 (6th Cir. 2001). This

standard places a heavy burden upon the appellant. United States v. Maliszewski, 161
F.3d 992, 1005 (6th Cir. 1998).

       A Federal Rule of Criminal Procedure 33 motion for new trial is premised upon the

argument that the jury’s verdict was against the manifest weight of the evidence.

Generally, such motions are granted only “in the extraordinary circumstance where the

evidence preponderates heavily against the verdict.” United States v. Turner, 490 F. Supp.
583, 593 (E.D. Mich. 1979), aff’d, 633 F.2d 219 (6th Cir. 1980). A district judge, in

considering the weight of the evidence for purposes of adjudicating a motion for new trial,


                                             -8-
No. 03-4346
United States v. Graham

may act as a thirteenth juror, assessing credibility of witnesses and weight of the evidence.

United States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998). This Court’s review of the trial

court’s ruling is limited to determining whether it was a clear and manifest abuse of

discretion. United States v. Hernandez, 227 F.3d 686, 695 (6th Cir. 2000).

       2.      Money Laundering

       Graham argues the district court erred in denying her motion for judgment of

acquittal and motion for new trial1 on the money laundering charges. She protests the jury

could not have found the essential elements of money laundering beyond a reasonable

doubt because Wright purchased the 2002 Cadillac Escalade for his present personal

benefit and not for the purpose of creating the appearance of legitimate wealth.

       The federal money laundering statute reads, in pertinent part:

       (a)(1) Whoever, knowing that the property involved in a financial transaction
       represents the proceeds of some form of unlawful activity, conducts or
       attempts to conduct such a financial transaction which in fact involves the
       proceeds of specified unlawful activity –
       ....
              (B) knowing that the transaction is designed in whole or in part –
              (i) to conceal or disguise the nature, the location, the source, the
              ownership, or the control of the proceeds of specified unlawful activity
       ....



       1
         Though Graham challenges the district court’s denial of her motion for new trial on the
money laundering conviction, the record is unclear as to whether such a motion was ever made.
Graham filed a combined motion for judgment of acquittal or motion for new trial. The trial court,
when adjudicating this motion, did not include as one of the bases asserted by Graham for new trial
that the verdict was contrary to the manifest weight of the evidence. This omission by the trial court
would appear to be consistent with Graham’s motion, which identified the challenge to the guilty
verdict as being “not supported by sufficient evidence”, suggestive of a Criminal Rule 29 motion for
judgment of acquittal rather than a Criminal Rule 33 motion for new trial. Both motions are
nevertheless addressed, since the outcome is the same.

                                                -9-
No. 03-4346
United States v. Graham

       shall be sentenced to a fine of not more than $500,000 or twice the value of
       the property involved in the transaction, whichever is greater, or
       imprisonment for not more than twenty years, or both.

18 U.S.C. § 1956(a)(1)(B)(i) (emphasis added).           To prevail under this statute, the

government must establish “(1) use of funds that are proceeds of unlawful activity; (2)

knowledge that the funds are proceeds of unlawful activity; and (3) conduct or attempt to

conduct a financial transaction, knowing that the transaction is designed in whole or in part

to disguise the ... location, source, ownership or control of the proceeds.” United States

v. Prince, 214 F.3d 740, 747 (6th Cir. 2000) (citation omitted) (emphasis added).

       Graham’s argument that Wright purchased the Cadillac for his present personal

benefit rather than to create the appearance of legitimate wealth is not found within the

statutory language itself. This interpretation of the statute derives from this Court’s decision

in United States v. Marshall, 248 F.3d 525 (6th Cir.). Marshall sets forth the governing law

in this Circuit on intent to disguise for purposes of money laundering. In Marshall this Court

adopted the reasoning of the Tenth Circuit in United States v. Garcia-Emanuel, 14 F.3d
1469 (10th Cir. 1994). Therein, the Tenth Circuit granted defendant’s request for a

judgment of acquittal on multiple counts of money laundering in violation of 18 U.S.C. §

1956(a)(1)(B)(i). In analyzing whether the request had merit, the court looked to §

1956(a)(1)(B)(i)’s requirement that the transaction be designed in whole or in part to

conceal the nature, location, source, ownership or control of the proceeds of specified

unlawful activity. In this regard, the court reasoned:

       [T]he statute is aimed at transactions that are engaged in for the purpose of
       concealing assets. Merely engaging in a transaction with money whose

                                             - 10 -
No. 03-4346
United States v. Graham

       nature has been concealed through other means is not in itself a crime. In
       other words, the government must prove that the specific transactions in
       question were designed, at least in part, to launder money, not that the
       transactions involved money that was previously laundered through other
       means. If transactions are engaged in for present personal benefit, and not
       to create the appearance of legitimate wealth, they do not violate the money
       laundering statute.

Garcia-Emanuel, 14 F.3d at 1474

        Defendant relies upon too expansive an application of the “present personal benefit”
phrase in the last sentence of this quote. Essentially, Graham suggests that where an item
purchased is a personal consumable or used in conjunction with one’s day-to-day routine,
it is therefore purchased for present personal benefit, and so cannot constitute money
laundering. This interpretation is overly simplistic, nor does Garcia-Emanuel support such
a broad interpretation.
               In reviewing the sufficiency of the evidence, the most difficult cases
        are those in which the defendant acquires an asset which both brings a
        present personal benefit and has substantial resale value, and thus is a
        potential tool for money laundering. On the one hand, cases involving
        investments made with illegal proceeds are close to the core of the statute’s
        purpose of criminalizing changing cash into an “ostensibly legitimate form,
        such as business profits or loans, before using those funds for personal
        benefit....” On the other hand, when the defendant has merely acquired an
        asset that brings a significant present personal benefit to himself or his
        family, the inference becomes more difficult to draw.

Id. at 1475 (citation omitted). In other words, and as this Court noted in Marshall, in more

“traditional investment” circumstances, it is enough for the government to show defendant’s

purchase or investment through ill-gotten gains. But if the involved transactions are for

purchases of a more immediate and personal use, “the government must produce more

evidence than the investment value of the item purchased in order to support a jury’s

conclusion that the intent element was satisfied.” Marshall, 248 F.3d at 540. More

evidence “than the simple fact of a retail purchase using illegally obtained money” is

required to establish the requisite intent to disguise. Id. at 538.

                                            - 11 -
No. 03-4346
United States v. Graham

       This additional evidence of intent to disguise or conceal may be in a variety of forms,

       includ[ing], among others, statements by a defendant probative of intent to
       conceal; unusual secrecy surrounding the transaction; structuring the
       transaction in a way to avoid attention; depositing illegal profits in the bank
       account of a legitimate business; highly irregular features of the transaction;
       using third parties to conceal the real owner; a series of unusual financial
       moves cumulating in the transaction; or expert testimony on practices of
       criminals.

Marshall, 248 F.3d at 539 (quoting Garcia-Emanuel, 14 F.3d at 1475-76).

         Graham contends evidence of intent to conceal or disguise was lacking because
Wright was personally involved in the transactions -- entering the dealerships, negotiating
for purchase, and then using the vehicle as his mode of transportation. Graham claims
Wright’s financing plan for the purchase of the 2002 Escalade was fairly straightforward.
All of this, argues Graham, evidences Wright purchased the vehicle for his present personal
benefit, not for purposes of laundering money.
         This selective view of the evidence falls short of that needed to grant a new trial or
judgment of acquittal. The record contains evidence the financing arrangements were not
straightforward; rather, Wright’s purchase of a 2002 Escalade was accomplished only
through a series of transactions intended to disguise Wright’s involvment. The cash down
payment was monies possessed by Wright, though this was never disclosed. Although
Graham knew them to be Wright’s funds, they were recorded by the first dealership as
provided by Graham, and the refund check was made payable to her.
         Though Wright had sufficient drug proceeds to purchase the 2002 Escalade outright,
the purchase price was instead to be financed by Wright’s purchase and subsequent trade-
in of the 1999 Escalade leased to Jeff Graham and/or his girlfriend Jacquelyn Webster.
The 1999 Escalade was purchased in Webster’s name, after she was wired $40,000 to
fund the lease buyout. Webster then transferred title to the car to Graham for only $10,000
while, that same day, Graham transferred the car to Crystal Rogers for $30,000. Graham
was directly involved with finalizing the paperwork for the various transfers of title for the
1999 Escalade, none of which were ever in Wright’s name.
         The balance of the purchase price for the 2002 Escalade was accomplished through
financing. Graham applied for financing in her name at the first dealership, knowing full
well it was Wright who was purchasing the vehicle. Graham was aware her application was
rejected, and financing was ultimately approved by the second dealership in Rogers’ name.
Each of these three referenced Escalades that were located in California, far from Wright’s
home in Ohio. Once the 2002 Escalade from the second dealership was titled in the name
of Rogers, a California resident, Wright arranged to have the vehicle shipped from
California to Ohio, but not to his residence and under an assumed name.


                                            - 12 -
No. 03-4346
United States v. Graham

         The government also points to additional evidence supportive of intent to conceal
or disguise, though not expressly noted by the district court. This includes evidence
Graham’s actions in the purchase attempts were of an unusually secretive manner,
suggesting she was trying to conceal the laundering activities. It also includes giving false
information to Gerren, the notary, about the source and purpose of buying the 1999
Escalade, and paying to have Crystal Rogers fly from California to Dayton so that Graham
could meet with her to convince her to tell investigating authorities she purchased the 2002
Escalade from Graham and that Wright had nothing to do with it.
         It is a stretch to characterize this series of transactions as straightforward financing,
or to try and explain away these crucial aspects of this purchase activity by arguing Wright
had poor credit. While Wright may have been personally involved in these activities in the
sense that he was physically present, he intentionally concealed his own legal identity from
any of the activities or documentation and concealed that he provided the monies for the
down payment, trade-in, or balance financed. And, importantly, Wright himself testified he
arranged the purchase transactions in the manner described above so that they would
appear to be legitimate. Graham was aware of and involved in virtually all of these
concealed financing arrangements -- the $5,000 down payment monies; applying for
financing in her name for the first attempted purchase; taking title to the 1999 Escalade in
her own name, after providing the notary for the transfer documents, and then transferring
that title to Rogers in California for her to assist Wright; and meeting with Rogers to
persuade her to deny Wright’s connection with the vehicle. All of this conduct evidences
Graham’s intent to help Wright conceal his payment for and ownership of the vehicle.
         At trial, the district court, at Graham’s request made pursuant to Garcia-Emanuel,
gave the jury an instruction that if the jury concluded the transaction was engaged in for
present personal benefit and not to create the appearance of legitimate wealth, the
transaction was not money laundering. All of the evidence noted above was presented for
the jury’s consideration. Based thereon and despite the instruction, the jury concluded
there was sufficient evidence beyond a reasonable doubt of an intent to disguise to create
the appearance of legitimate wealth. There was sufficient evidence for this conclusion.
         Graham nevertheless insists that money laundering cannot occur in the type of
transaction at issue here, Wright’s purchase of a vehicle for his undisputed present
personal use or benefit. Graham contends the factual circumstances here are similar to
those of United States v. Marshall, wherein this Court vacated defendant’s money
laundering convictions for purchase of items for personal use and benefit. 248 F.3d at 542.
Defendant Marshall had purchased a diamond tennis bracelet, expensive wine, and a
Rolex watch with stolen monies. Id. at 538. This Court concluded there was insufficient
evidence of an intent to conceal by Marshall necessary to support the money laundering
charges for these purchases. Marshall purchased the bracelet and wine in person, using
a valid credit card in his own name. His identity was readily apparent to the salesperson.
He did not attempt to use a third party to make the purchases, nor attempt to disguise
himself as the true purchaser. Id. at 541. Unlike the bracelet and wine, there was
additional evidence of concealment of Marshall’s Rolex purchase. Marshall lied to his

                                              - 13 -
No. 03-4346
United States v. Graham

stepbrother about how he came to possess the expensive watch, telling him it was a gift
from his girlfriend. Id. Although a closer call, this Court noted that Marshall’s efforts in
concealing the source of proceeds for the watch did not arise in connection with the initial
purchase, nor was there any other evidence of intent to conceal or disguise the item. Id.
at 542. In so holding, we noted “that a few isolated purchases of wearable or consumable
items directly by the wrongdoer is not the type of money-laundering transaction that
Congress had in mind when it enacted § 1956(a)(1)(B)(i), especially where the value of the
items is relatively small in relation to the amount stolen by the defendant.” Id. at 541
         Graham would have us ignore analysis of intent where items of present personal
benefit are purchased. Her efforts to use Marshall to support such a conclusion are
unpersuasive. Wright’s purchase was not a relatively small one. Nor, as in Marshall, was
it an isolated purchase of a wearable or consumable item. Most importantly, Marshall does
not do away with consideration of intent to conceal or disguise, even where small items
providing a present personal benefit are involved. Indeed, we expressly noted and placed
emphasis on the fact that the items purchased by Marshall were purchased by him directly.
         Graham also analogizes her situation to that in United States v. Sanders, 928 F.2d
940 (10th Cir. 1991), a case specifically involving the purchase of vehicles. In Marshall,
this Court adopted Sanders’ holding that the government must come forth with more
evidence than a retail purchase using illegally obtained money in order to prove intent to
disguise. Marshall, 248 F.3d at 539. In Sanders, defendant’s conviction for money
laundering was reversed, after the appellate court concluded there was insufficient
evidence at trial of an intent to conceal the source of monies used for defendant’s purchase
of two vehicles. The first vehicle was purchased after defendant and his wife entered the
dealership and ordered a car, to be titled in defendant’s wife’s name. To pay for the
vehicle, the couple paid a $500 deposit and, upon delivery, traded in defendant’s wife’s
prior car, paid $3,535 in cash, and provided a credit union bank draft for the $10,000
balance. Defendant’s wife had taken out a $10,000 loan from the credit union associated
with her employment. For the second vehicle, defendant and his wife entered another
dealership and purchased a second vehicle by trading in another car and paying the
$11,400 remaining balance in cash. The dealership was instructed to title the vehicle to
defendant’s daughter of the same last name, to obtain lower insurance rates. Defendant’s
daughter also arrived on the lot a few minutes later. Defendant and his wife conspicuously
used the vehicles. Sanders, 928 F.2d at 945. The court found insufficient evidence of
concealment or intent to disguise to support the jury’s conviction, noting that defendant
directly and personally dealt with the dealership, the vehicles were titled to other immediate
family members, with no third parties used to make the purchases and conceal the true
identity of the buyer. Id. at 946.
         Graham’s efforts to analogize the facts herein to those in Sanders are misplaced.
“[T]he purpose of the money laundering statute is to reach commercial transactions
intended (at least in part) to disguise the relationship of the item purchased with the person
providing the proceeds and that the proceeds used to make the purchase were obtained
from illegal activities.” Id. Though the Sanders court concluded there was insufficient

                                            - 14 -
No. 03-4346
United States v. Graham

evidence of such intent to disguise, such is not the case here. Efforts were made to
conceal the true identity of Wright, the person intended to pay for and own this vehicle.
Although Wright did enter the sales lot, he did not interact on a personal basis with the
salespersons. Instead he created a false story to explain who was purchasing the vehicle.
Though Wright admitted he could have paid for the vehicle outright in cash, he also made
arrangements with both Graham and Rogers for them to apply in their names for financing
of any balance due, all the while intending to make any payments.
        This was not a straightforward transaction where Wright saw a vehicle he liked and
purchased it. The purchase became a chain of events requiring Graham’s assistance to
allow Wright to purchase the vehicle without using his own name so as to avoid the
attention to and suspicion of the lack of legitimate basis for him to purchase it. Graham
was aware of and intimately involved in these arrangements.
        Thus, there was sufficient evidence for the jury to conclude beyond a reasonable
doubt that Graham participated in a scheme to money launder for the purpose of creating
the appearance of legitimate wealth. Under a de novo standard of review, the district court
did not err in denying Graham’s motion for judgment of acquittal. Nor did the district court
abuse its discretion in determining that the evidence at trial did not preponderate heavily
against the verdict and so denying Graham’s motion for new trial. We therefore conclude
there was sufficient evidence for the jury to find Graham violated 18 U.S.C.
§ 1956(a)(1)(B)(i) and the district court properly rejected Graham’s request to set aside her
conviction on this basis.
        3.      Prosecutorial Misconduct
        Graham argues the district court erred in denying her motion for a mistrial and
motion for new trial based on alleged prosecutorial misconduct. She contends her defense
was unfairly prejudiced after what she describes as repeated degrading and attacking
remarks about her counsel by the prosecutor during closing argument. Graham challenges
the following three statements of the prosecuting attorney:
        May it please the Court, ladies and gentlemen of the jury, evidence
        establishing guilty on one hand; smoke screens obscuring the evidence of
        guilt on the other. (JA 569)(emphasis added)

       Let’s look at another one of these items thrown up to obscure the evidence.
       (JA 571)

       Now, in this case, there are certain groups of facts, certain items of evidence
       that kind of flow together, and when presented and thought about clearly,
       without having obscure red herrings or smoke screens diverting your
       attention from what they’re really saying.... (JA 574) (emphasis added)

Graham’s counsel contemporaneously objected to the first noted statement; the objection

was overruled. Counsel objected to the remaining two statements quoted above when the

                                           - 15 -
No. 03-4346
United States v. Graham

prosecutor concluded his rebuttal, moving for a mistrial, which the trial court denied. These

remarks were also the subject of defendant’s motion for new trial.

       The district court correctly noted that this Circuit reviews claims of prosecutorial

misconduct under a two-part test. First, the court determines whether the remarks were

improper. Second, if they were improper, the court looks at whether the remarks were also

flagrant. If they were flagrant, reversal is warranted. And even if they were not flagrant,

reversal is indicated where (1) proof of defendant’s guilt is not overwhelming; (2) defense

objected to the statements; and (3) the trial judge did not cure the impropriety through an

admonishment to the jury. United States v. Galloway, 316 F.3d 624, 632 (6th Cir. 2003).

       In first determining whether the prosecutor’s remarks were improper, the district

court cited decisions from other circuits involving remarks similar to those herein. Namely,

in United States v. Bernard, 299 F.3d 467, 488 (5th Cir. 2002), the court did not find

improper the prosecutor’s comment that defense counsel was attempting to create a red

herring. Id. at 488. And in United States v. Rivera, 971 F.2d 876, 883 (2d Cir. 1992), the

court likewise did not find improper a prosecutor’s description of defendant’s case as based

on smoke screens, distractions and distortions.

       Graham fails to address and distinguish these cases. Instead, Graham argues the

prosecutor’s remarks here were improper under United States v. Collins, 78 F.3d 1021

(6th Cir.), cert. denied, 519 U.S. 872 (1996). In Collins, the prosecutor remarked that he

deserved an Academy Award for keeping a straight face and not laughing at defense

counsel during his closing. The remarks herein do not descend to the type of personal


                                           - 16 -
No. 03-4346
United States v. Graham

attack on defense counsel involved in Collins. In addition, even though this Court found

the remarks at issue in Collins to be unprofessional, defendant’s conviction was

nevertheless upheld. Graham also relies upon United States v. Carter, 236 F.3d 777

(6th Cir. 2001). The defendant’s conviction was reversed in Carter, based on prosecutorial

misconduct in repeatedly insisting defense counsel had lied. The remarks in Carter go a

step further than those in Collins in their personal attack upon defense counsel.

       In the case sub judice, the prosecutor does not label defense counsel’s argument

as laughable, nor accuse counsel of lying. The remarks were not so much a personal

attack on counsel as a commentary on the strength of the merits of Graham’s defense,

similar to the circumstances in both Bernard and Rivera.

       Graham cites cases from other jurisdictions, representing that those courts held as

improper comments similar to those herein. A brief examination of these decisions reveals

they lack the analytical strength Graham places upon them. In United States v. De La

Vega, 913 F.2d 861, 872 n.11 (11th Cir. 1990), the court, in a footnote, criticized the

prosecutor’s remarks that defendant was “tripping over his own lies” and that defense

tactics were “smoke screens.” The court stated, in conclusory fashion, that these remarks

were “improper”, with no actual analysis or legal reasoning on this point, but rather

concluding the remarks “were not so pronounced and persistent as to permeate the entire

atmosphere of the trial.” Id.

       In Irwin v. Singletary, 882 F. Supp. 1036 (M.D. Fla. 1995), defendant challenged the

prosecutor’s closing remark to the jury not to “let their clouds of smoke, these red herrings


                                           - 17 -
No. 03-4346
United States v. Graham

that are thrown along the pathway to confuse and send you down the wrong path, don’t call

these reasonable doubts.” After concluding the comments were similar to those at issue

in De La Vega, and without further legal analysis, the court noted simply that the improper

comments were not so pronounced and persistent as to permeate the trial. Id. at 1043.

       The United States v. Procopio, 88 F.3d 21, 32 (1st Cir. 1996), decision cited by

Graham notes that the prosecutor’s comments about defense’s arguments being illusions,

a smoke screen aimed at deflecting from the single threat of truth, were arguably excessive

disparagement. The court made no express finding that the remarks were improper, but

rather upheld defendant’s conviction, noting that “it is unrealistic to suggest that such empty

cliches seriously affected the jury’s deliberations.” Id. at 32.

       Lastly, Graham cites United States v. Rodrigues, 159 F.3d 439 (9th Cir. 1998).

Though the conviction in that case was reversed based upon a finding defendant had not

received a fair trial due to the prosecutor’s remarks, the circumstances are distinguishable

from those herein. The Rodrigues court was troubled by the prosecutor’s misstatement of

the law to the jury and slander of defense counsel by stating that he “from the start had

been trying to deceive the jury and had told the jury what was ‘flat out untrue.’” Id. at 450-

51.

       In summary, the authorities noted by the district court are more factually analogous

to the present case than those relied upon by Graham. The terms used by the government

here are similar to those used and found by the Bernard and Rivers courts to be remarks




                                            - 18 -
No. 03-4346
United States v. Graham

upon the strength of the merits of defendant’s defense, rather than a personal attack or

slander of defense counsel.

B.     Challenges to Sentence

       In her appeal, Graham raises several sentencing issues.              Specifically, she

challenges the propriety of the district court’s (1) denying her a three-level reduction under

U.S.S.G. § 3E1.1(b) for acceptance of responsibility on the money laundering charges; (2)

imposing a six-level enhancement under U.S.S.G. § 2S1.1(b)(1) after concluding she knew

or believed the laundered funds were the proceeds of distribution of cocaine or heroin; (3)

imposing a six-level enhancement under U.S.S.G. § 2B1.1 after concluding she laundered

at least $50,000; (4) imposing a two-level enhancement under U.S.S.G. § 3C1.1 after

concluding she obstructed justice; and, (5) denying her a two-level decrease under

U.S.S.G. § 3B1.2(b) for minor participant status.

       Defendant argues that while the sentence did not exceed the statutory maximum,

the judicial fact-finding undertaken by the district court in determining her sentence violated

the Sixth Amendment as determined in Blakely v. Washington, 124 S. Ct. 2531 (2004).

With the recent decision in United States v. Booker, 125 S. Ct. 738 (2005), it is necessary

that we vacate the defendant’s sentence and remand to the district court for resentencing.

United States v. Barnett, ___ F.3d ___, No. 04-5252, 2005 WL 357015 (6th Cir. Feb. 16,

2005); United States v. Oliver, ___ F.3d ___, No. 03-2126, 2005 WL 233779 (6th Cir. Feb.

2, 2005); United States v. Bruce, ___ F.3d. ___, No. 03-3110, 2005 WL 241254 (6th Cir.

Feb. 3, 2005).


                                            - 19 -
No. 03-4346
United States v. Graham

                                            III.

       Accordingly, we AFFIRM defendant’s convictions, and REMAND for the district court

for resentencing in light of United States v. Booker.




                                           - 20 -